Civil action to recover damages for an alleged negligent injury occasioned by a revolving shaft, located in the basement of defendant's mill, catching plaintiff's clothing and injuring her severely.
It is admitted that on or about 1 October, 1915, the plaintiff, at that time a little girl about ten years of age, was injured in defendant's mill, but it is denied that she was in the employ of the defendant, or was permitted to work in the defendant's mill in violation of the State child labor law. Largely upon this question, with evidence pro and con, the case was made to turn in the court below.
The jury returned the following verdict:
"1. Was the plaintiff employed or permitted to work in defendant's mill, while under 12 years of age, as alleged in the complaint? Answer: Yes.
"2. Was the plaintiff injured by the negligence of the defendant, as alleged in the complaint? Answer: Yes.
"3. What damages, if any, is plaintiff entitled to recover? Answer: $8,000."
From a judgment on the verdict, the defendant appeals, assigning errors.
On controverted issues of fact, the jury has found in favor of the plaintiff. The case was tried in substantial conformity to the principles of law applicable and the authoritative decisions on the *Page 804 
subject. We have found no ruling or action on the part of the learned trial judge which we apprehend should be held for reversible error. Hence, the verdict and judgment will be upheld.
The motion for a new trial on the ground of newly discovered evidence is without controlling merit, and must be overruled as not meeting the requirements laid down for such motions in Johnson v. R. R., 163 N.C. 431,79 S.E. 690.
No error.